Citation Nr: 1542733	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-31 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for essential tremors.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in June 2012.  The RO issued a Statement of the Case (SOC) in September 2012.  In October 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In July 2015, the Veteran was afforded his requested Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2012 SOC, additional evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran was afforded a VA examination in July 2012 to address the nature and etiology of his tremors.  The Veteran was diagnosed with essential tremors.  Regarding a nexus opinion, the VA examiner found that it was less likely than not that the Veteran's essential tremors were due to service.  As part of the rationale, the VA examiner noted that "[i]t [could not] be determined with exactitude that the Veteran's alleged long-term exposure to the chemical trichioroethylene
caused his present neurological symptoms" and that "[w]hile the medical
literature indicate[d] a linkage between tremors and the toxic exposure, and the Veteran d[id] have a bonafide diagnosis of primary tremors, there [was] no way to verify that the Veteran had this exposure and how much exposure he actually had."  
The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, and generally, there need only be an approximate balance of positive and negative evidence (i.e., 50/50 percent probability) to prove any issue material to a claim for veterans benefits.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In light of the foregoing, the Board finds that an addendum opinion is necessary before a decision can be made in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who conducted the July 2012 VA examination (or another appropriate examiner if unavailable) for an addendum opinion regarding the etiology of the Veteran's currently diagnosed essential tremors.  

The examiner is asked to provide another opinion on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed essential tremors are related to his in-service chemical exposure to trichloroethylene.  In so opining, the examiner is to assume the Veteran was exposed to trichloroethylene during service, and assume that his exposure to trichloroethylene occurred on a daily basis for nine months in 1970 as he reported at the VA examination. 

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

